DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-22 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 10-14, 16-17, 19-21 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Meskens (US Publication No. 2018/0071541).
 	Regarding claim 1, Meskens teaches a sound processor (320, processor which is part of module, 204) comprising a communications arrangement configured to transmit each electrical signal of a plurality of electrical signals across a separate transcutaneous communication link to a receiver-stimulator (206, receiver-stimulator unit) of a cochlear implant, wherein the plurality of electrical signals is generated in response to sound incident at the sound processor (via external microphone, 124).
  
 	Regarding claim 2, Meskens teaches the sound processor (320) of claim 1, further comprising an electrical signal output configured to generate the plurality of electrical signals (para 0047) in specific tuned audio frequency bands (para. 0084; audio bands) in respective audio channels (para 0059, channels), in response to sound incident at the sound processor in the specific tuned audio frequency bands, and further comprising a transmitter (322, 324; transmitting) coupled to the electrical signal output for transmission of the plurality of electrical signals, wherein the transmitter is configured to transmit each electrical signal of the plurality of electrical signals across a separate transcutaneous communication link (para.0124; transcutaneous communication link).  

 	Regarding claim 3, Mesken teaches the sound processor (320) of claim 2, wherein the transmitter comprises a plurality of interfaces (para 0047; several electrical inputs, for example television), wherein each interface of the plurality of interfaces is coupled to the electrical signal output and is configured to transmit a respective one of the plurality of electrical signals over a separate respective transcutaneous communication link (para. 0124).  

 	Regarding claim 5, Mesken teaches the sound processor of claim 3, wherein the plurality of interfaces are wireless interfaces (para 0038; magnetic link).  

 	Regarding claim 6, Mesken teaches the sound processor of claim 5, wherein each wireless interface comprises an inductive coil (324; coil).  

 	Regarding claim 7, Mesken teaches the sound processor of claim 2, wherein the electrical signal output comprises a plurality of electrodes (518A, electrodes).
  
  	Regarding claim 10, Mesken teaches a system comprising: (a) the sound processor of  claim 1 (320, processor which is part of module, 204); and (b) an implant comprising: (i) a plurality of implant electrodes (518A), each implant electrode configured to stimulate the cochlea (140), (ii) a receiver-stimulator (206) configured to receive, over separate transcutaneous communication links (para. 0124), each of the electrical signals transmitted from the transmitter (322, 324) of the sound processor, and apply each of the electrical signals to a respective one of the plurality of implant electrodes (518A).  

 	Regarding claim 11, Mesken teaches the system of claim 10, wherein the transmitter (322, 324) is a wireless transmitter and the receiver-stimulator (206) is a wireless receiver-stimulator (342, 344; coil with receiver). 
 
 	Regarding claim 12, Mesken teaches the system of claim 1, wherein the implant further comprises a power source (346, battery).  

 	Regarding claim 13, Mesken teaches the system of claim 12, wherein the power source (346) is rechargeable via the receiver-stimulator over an inherent separate wireless or wired link.  

 	Regarding claim 14, Mesken teaches the system of claim 10, wherein the implant is powered by an external power source (310, power source) via a separate wireless or wired link.  

	Regarding claim 16, Meskens teaches the system of claim 10, wherein the sound processor (320, processor which is part of module, 204) comprises an electrical signal output configured to generate the plurality of electrical signals (para 0047) in specific tuned audio frequency bands (para. 0084; audio bands) in respective audio channels, in response to sound incident at the sound processor in the specific tuned audio frequency bands, and further comprises a transmitter (322, 324; transmitting) coupled to the electrical signal output for transmission of the plurality of electrical signals, wherein the transmitter is configured to transmit each electrical signal of the plurality of electrical signals across a separate transcutaneous communication link (para.0124; transcutaneous communication link).  

 	Regarding claim 17, Meskens teaches the system of claim 16, wherein the transmitter (322, 324) comprises a plurality of interfaces (para 0047; several electrical inputs, for example television), wherein each interface of the plurality of interfaces is coupled to the electrical signal output and is configured to transmit a respective one of the plurality of electrical signals over a separate respective transcutaneous communication link (para. 0124).  

 	Regarding claim 19, Meskens teaches the system of claim 17, wherein the plurality of interfaces are wireless interfaces  (para 0038; magnetic link).   

 	Regarding claim 20, Meskens teaches the system of claim 19, wherein each wireless interface comprises an inductive coil (324; coil).
  
 	Regarding claim 21, Meskens teaches the system of claim 16, wherein the electrical signal output comprises a plurality of electrodes (518A, electrodes).





Allowable Subject Matter

Claim(s) 4, 8-9, 15, 18, 22-23 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
          The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner’s rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 15, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653